Order entered January 3, 2017




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00985-CV

                  MINH NGUYEN AND HSIULING NGUYEN, Appellants

                                               V.

                                TORINO ENGLISH, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-01041-2016

                                           ORDER
         Before the Court is appellants’ December 28, 2016 second motion for an extension of

time to file appellants’ brief. We GRANT appellants’ motion.

         We ORDER appellants to file the brief within THIRTY DAYS from the date of this

order.

         We again caution appellants that any further motions before the Court must comply with

the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9, 9.4(k).

                                                      /s/   CRAIG STODDART
                                                            JUSTICE